Citation Nr: 1537064	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a gastrointestinal disorder (claimed as stomach, reflux, and ulcer disorder), to include gastroesophageal reflux disease (GERD) and duodenal ulcer.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine and residuals of lumbar spine surgery, claimed as residuals of back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1965 to November 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)). 

In the July 2010, the AOJ in part denied service connection for diabetes mellitus.  The Veteran expressed timely disagreement in August 2010.  Following the issuance of a statement of the case in January 2011, the Veteran did not perfect an appeal of this claim.  Therefore, this issue is not before the Board on appeal.  

The Veterans Benefits Management System (VBMS) contains a brief to the Board by the Veteran's representative but no additional evidence relevant to this appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss first manifested many years after active service and was not caused or aggravated by any aspect of service including exposure to aircraft engine noise and equipment operations. 

2.  The Veteran's GERD first manifested many years after service and was not caused or aggravated by any aspect of service including as a residual or continuation of symptoms of a healed duodenal ulcer; there is no competent evidence of recurrence of duodenal ulcer after service discharge.   

3.  The Veteran's lay evidence of chronic low back pain during service with a continuity of symptoms after service is inconsistent with service records and his statements to private medical care providers; the weight of credible lay and medical evidence is that his residuals of lumbar disc herniation, corrective surgery, and degenerative disc disease of the lumbar spine first manifested greater than one year after service and was not caused or aggravated by any aspect of service.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for a gastrointestinal disorder (claimed as stomach, reflux, and ulcer disorder), to include GERD and duodenal ulcer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for residuals of a back injury, surgery for herniated discs, and degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The AOJ provided notice in March 2009 that met the requirements.  The notice was provided prior to the initial decision on the claims and advised the Veteran of all criteria to substantiate a claim for service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and Social Security Administration (SSA) disability benefits records.  The Veteran did not report receiving VA outpatient medical care.  Notably, in July 2010, the Veteran advised the AOJ of private medical records which were no longer available.

The Veteran was provided VA examinations in December 2009 and February 2010 with addendum medical opinions in March, May, and July 2010.  The clinical observations, test results, and opinions in these reports are adequate as the tests were performed by qualified audiologists and physicians with data and clinical observations and opinions that can be applied to the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, as discussed below, the VA examiner opinions are based on an accurate factual predicate as determined by the Board.

Thus, the Board finds that no additional AOJ action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

II.  Analysis

The Veteran served as a U.S. Air Force aircraft mechanic and C-130 crew chief.  He contended in his December 2008 claim and February 2011 substantive appeal that his bilateral hearing loss first manifested during service and was caused by exposure to aircraft engine noise.  He further contended that he did not claim service connection for degenerative disc disease of the lumbar spine but rather for residuals of back injuries or problems that began during service.  In a July 2010 letter, the Veteran's spouse contended in a July 2010 letter that the Veteran experienced continuous acid reflux, diarrhea, and nausea since his discharge from service in November 1969.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis, duodenal ulcers, and organic diseases of the central nervous system are among the diseases for which the presumption and continuity of symptomatology may be applied.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service personnel records show that the Veteran's military occupation was aircraft mechanic and crew chief on C-130 aircraft.  Therefore, the Board finds that he was likely exposed to noise from aircraft engines and equipment.  The Veteran reported to SSA that he was self-employed from 1988 to 2008 in residential plumbing, carpentry, and electrical construction.  

Service treatment records are silent for symptoms, diagnoses, or treatment for any hearing acuity deficits or organic ear disorders.  Audiometric tests at the time of enlistment in September 1965, flight physical examinations in January 1967, January 1968, and March 1969, and as part of a discharge physical examination in September 1969 show puretone thresholds at 15 decibels or less at all frequencies of 4000 Hz or less.  In March and September 1969, testing showed a slight increase to 25 decibels in the left ear at 6000 Hz.  The Veteran remained qualified for flight duty from January 1967 to September 1969 except for one 7-day period in April 1969 when disqualified for unrelated medical reasons.  

The AOJ received the Veteran's claim for service connection for bilateral hearing loss in December 2008. 

In April 2009, a private audiologist performed a hearing acuity test with the following results:   

Frequency    500   1000    2000   3000    4000
Right ear	15	25	15	60	60
Left ear	15	10	20	15	55

Speech recognition scores were 94 percent bilaterally.  The audiologist did not provide narrative observations or diagnoses. 

In December 2009, a VA audiologist examined the Veteran.  Although she did not review the claims file, she acknowledged the Veteran's exposure to aircraft engine noise as a flight line maintenance and crew chief on C-130 aircraft during his four years of service.  The Veteran reported post-service noise exposure as a home renovator and recreational exposure from household carpentry, yard tools, and hunting with ear protection.   The Veteran reported difficulty hearing conversation in high background noise environments.  On examination, puretone thresholds were: 

Frequency    500   1000    2000   3000    4000
Right ear	5	10	10	50	50
Left ear	10	10	15	20	50

Speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  Middle ear function was normal.  The audiologist diagnosed normal to moderate bilateral sensorineural hearing loss.  

In May 2010, a different VA audiologist noted a review of the claims file.  The audiologist reviewed the audiograms obtained during active service and found that the June 1965 and September 1969 tests showed normal hearing.  The audiologist found that the Veteran's current bilateral hearing loss was less likely than not related to noise exposure during service because it was not shown in service and any threshold shift was not significant and could be attributed to measurement error.  The audiologist referred to a 2005 study by the Institute of Medicine in which the authors found no scientific support for delayed onset hearing loss.  

The Board finds that service connection for bilateral hearing loss is not warranted.  The first element of service connection has been met because the Veteran has bilateral hearing loss that meets VA's criteria for disability because puretone thresholds at a least one frequency in each ear is 40 decibels or greater and speech recognition scores in 2009 were less than 94 percent.  As discussed above, the second element has been met as the Veteran was exposed to noise during service.

Here, the Veteran alleges that he was told that he had hearing loss at the time of his discharge from service and, by implication, that he has manifested hearing loss ever since service.  This recollection, however, is not substantiated by any evidence of record.  To the contrary, his service treatment records reflect normal hearing acuity as measured by audiometric testing.  See Hensley, supra.  His separation examination did reflect a left ear 25 decibel hearing acuity at 6000 Hertz, but the May 2010 VA examiner interpreted the audiometric data as demonstrating normal hearing during service with any threshold shifts as being insignificant and attributable to measurement error.

Overall, the Veteran's current recollection of hearing loss being manifest more than 3 decades ago is not consistent with the entire evidentiary record.  The Board finds insufficient evidence of a combination of manifestations sufficient to identify the onset of hearing loss in service with sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  Additionally, in light of the audiometric data in service and the VA opinion that the Veteran demonstrated normal hearing acuity upon separation from service, the Board finds that the Veteran's current recollection of chronic hearing loss since service is not credible.  In this respect, the Board places greater probative value on the objective audiometric data in service and the medical opinion of the VA examiner, who has greater expertise than the Veteran in interpreting the lay and medical data of record to determine whether a hearing loss is demonstrated.  

Furthermore, as discussed below, the Board finds that the Veteran has alleged chronic low back and gastrointestinal symptoms since service.  These recollections are not consistent with his statements upon service discharge wherein he reported being asymptomatic from a prior history of low back pain and gastrointestinal symptoms.  His current recollection of chronic low back pain since service is also inconsistent with a prior statement to a private examiner in 1987 that his chronic low back pain had a recent onset.  Overall, the Veteran's current recollections are not consistent with his own statements memorialized in documents generated proximate in time to the time periods in question.  Thus, his current inaccurate recollections of events contemporaneous in time to service tend to impeach the overall reliability of his contentions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")

The Board further observes that the significant time lapse of several decades between service separation and a diagnosis of hearing loss does not tend to support a finding of in-service incurrence or aggravation.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Thus, the Board finds that service connection for bilateral hearing loss is not warranted based upon chronicity and continuity of a chronic disease under 38 C.F.R. § 3.303(b).

As for a nexus between the current hearing loss and service, the Board places greatest probative weight on the opinion of the audiologist in 2010 that the Veteran's delayed onset hearing loss is not related to noise exposure in service.  In this respect, the VA audiologist reviewed the in-service audiometric testing and found no evidence of hearing loss or significant threshold shifts.  In addition, the VA audiologist supported the opinion by reference to a study by the Institute of Medicine which found no scientific support for delayed onset hearing loss.  There is no contrary medical opinion of record.  

On the other hand, the only opinion supporting a nexus between current hearing loss and service is the opinion of the Veteran himself.  The issue of causation between noise exposure and hearing loss is complex in nature and beyond the competence of a lay individual.  To the extent his opinion holds probative value, the Board places greater probative weight on the opinion of the audiologist in 2010 who has greater training and expertise than the Veteran to speak to the medical nexus issue at hand.

In sum, the weight of the credible evidence demonstrates that the Veteran's current bilateral hearing loss first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastroesophageal Reflux Disease/Duodenal Ulcer

Service treatment records show that the Veteran sought treatment in January 1966 for unspecified abdominal pain with no vomiting or diarrhea.  No diagnosis was recorded, but a clinician prescribed antacid medication.  There was no follow-up.  Flight physical examinations in January 1967 and January 1968 were silent for any gastrointestinal symptoms.  In February 1969, the Veteran sought treatment for nausea and vomiting and a clinician noted no history of ulcers, diagnosed gastroenteritis, and prescribed medication.  The Veteran was restricted from flight duty for 7 days for "irritation of duodenum," and clinicians noted symptom improvement at the end of the 7 day restriction.  No recurrence was noted on a March 1969 flight physical examination.   However, in a September 1969 discharge physical examination, the Veteran reported experiencing indigestion and occasional regurgitation of food.  The Veteran was held at the end of his obligated service because of the diagnosis and treatment for a duodenal ulcer.  In a November 1969 addendum, a military physician noted that the ulcer was healed and that the Veteran was asymptomatic.   

The AOJ received the Veteran's claim for service connection for a stomach condition, reflux, and ulcer in December 2008. 

In February 2010, a VA physician's assistant (PA) did not review the claims file but noted the Veteran's report of a one week period of hospitalization in 1969 to treat a stomach disorder prior to his military discharge.  He reported that he did not currently use medication but also reported that he took a pill one hour prior to eating.  Regardless of the type of food, he always had belching with stomach contents in his throat and occasional nausea, vomiting, and diarrhea with no trigger or pattern. The PA ordered a series of upper gastrointestinal tests that were negative.  The specific test results are not of record.  The PA diagnosed GERD with no evidence of ulcerative disease.  In a March 2010 addendum, the PA noted a review of the claims file and accurately summarized the Veteran's diagnosis and treatment at the end of active duty.  He noted that the Veteran was not sure of the date of onset of his current symptoms but that he had experienced them for a long time.  The PA noted that it was less likely than not that the current symptoms of reflux were related to the duodenal ulcer in service because the Veteran did not report experiencing reflux symptoms for many years after service.  

In a July 2010 letter, the Veteran's spouse noted that she observed the Veteran experiencing problems with acid reflux, diarrhea, and nausea since his discharge from service in November 1969.  The onset of an episode was unexpected and on one occasion in the 1980's resulted in a fall in a parking lot.  

Private outpatient treatment records from November 2007 to February 2009 are silent for any gastrointestinal symptoms or treatment.  The file contains records of a diagnosis of coronary artery disease and surgery for a coronary artery bypass graft in November 2008, but these records are also silent for any gastrointestinal symptoms. 

In a February 2011 substantive appeal, the Veteran disagreed with the denial of service connection for GERD but did not provide additional lay statements or medical evidence.  He did not indicate that he experienced any gastrointestinal symptoms other than GERD to include a recurrent ulcer or other form of upper or lower gastrointestinal disease.  Although he noted that he intended to submit additional medical evidence, none has been received.  

The Board finds that service connection for GERD is not warranted.  

Here, the Veteran's service treatment records reflect treatment for duodenal ulcer in service.  Any subsequent manifestation of this disease would warrant an award of service connection without the need for a nexus opinion.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  However, the Board finds no competent evidence of a recurrence of duodenal ulcer after service.  In this respect, gastrointestinal series testing in 2010 found no evidence of ulcerative disease.  Otherwise, the available medical evidence contains no diagnosis of duodenal ulcer after service.

The Veteran and his spouse are competent to provide evidence of observable, episodic symptoms such as nausea, vomiting, and the feeling of regurgitation of food.  However, the VA examiner in 2010 attributed those symptoms to GERD based upon physical examination and gastrointestinal series testing.  As to the issue of a diagnosis of duodenal ulcer after service, the Board places the greatest probative weight on the opinion of the 2010 VA examiner who has greater training and expertise than the Veteran and his spouse to diagnose the presence or absence of duodenal ulcer and whether the current symptoms are attributable to duodenal ulcer or GERD.

Thus, the Board finds that service connection for duodenal ulcer is not warranted based upon chronicity and continuity of a chronic disease under 38 C.F.R. § 3.303(b).

The VA examiner in 2010 did diagnose the Veteran with a current GERD disability.  The Veteran's spouse recalls the Veteran as manifesting gastrointestinal distress since his discharge from service.  The Veteran, however, initially informed the VA examiner of being unsure of the onset date of his symptoms.  On the other hand, in November 1969, a military examiner found that the Veteran was asymptomatic from gastrointestinal symptoms.  The Board places significant probative weight on this description of no gastrointestinal symptoms as it was recorded contemporaneous in time to service discharge and bears the indicia of reliability as the Veteran's own description of no symptoms were made in the context of seeking appropriate medical treatment and diagnosis.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the other hand, as discussed in this decision, the Veteran's inaccurate recollections of the onset of hearing loss and chronic low back pain tend to impeach the overall reliability of his contentions.  Similarly, the current recollections of the Veteran's spouse is not consistent with the separation examination assessment of the Veteran being asymptomatic from gastrointestinal problems and the Veteran's own inability to recall the onset of the chronicity of his symptoms.  Thus, her recollections of events several decades ago are not deemed credible when viewed against the entire of the evidentiary record.  See generally Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory). 

The Board also observes that the Veteran's report of indigestions and regurgitation of food which led to him being held up from discharge was evaluated by military physicians as a symptom of a duodenal ulcer and not GERD.  The Board places significant probative weight on this competent medical opinion as to the correct diagnosis of the Veteran's symptoms as it was based upon the Veteran's reported symptoms at that time and physical examination findings.  There is no showing of a misdiagnosis by the military examiner.

Thus, the Board finds that the current GERD disorder is physically different from duodenal ulcer manifested during service.  The Board places greatest probative weight on the opinion of the VA PA in March 2010 who found that the Veteran's current symptoms were due to GERD which did not have its onset in service.  This diagnosis and opinion was based upon consideration of the Veteran's report of symptomatology, the disease process demonstrated in service, the separation examination opinion that the Veteran had manifested a duodenal ulcer which was asymptomatic upon discharge, and current radiographic findings.  There is no contrary medical opinion of record.  

Otherwise, the only opinion supporting a nexus between GERD and service are the opinions of the Veteran and his spouse.  The issues of diagnosis and causation of gastrointestinal symptoms are complex in nature and beyond the competence of a lay individual.  To the extent their opinions hold probative value, the Board places greater probative weight on the opinion of the VA examiner in 2010 who has greater training and expertise than the Veteran and his spouse to speak to the appropriate medical diagnosis and medical nexus issues at hand.

The Board further observes that GERD is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, service connection for this disease process cannot be based on continuity of symptomatology alone.  Walker, 708 F. 3d at 1338.  Nonetheless, as discussed above, the Board has found that the allegations of continuity of symptomatology of gastrointestinal symptoms since service are not credible.

In sum, the weight of the credible evidence demonstrates that the Veteran's current GERD first manifested after service and are not related to his active service or any incident therein.  Additionally, the Veteran is not shown to manifest a recurrence of duodenal ulcer at any time since service discharge.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

Back/Lumbar Spine  
 
Flight physical examination reports in January 1967, January 1968, and March 1969 are silent for any low back symptoms, diagnoses, or treatment.  Outpatient service treatment records show that the Veteran sought treatment for low back muscle strain in May 1969.  Straight leg tests were negative indicating no radiation to the legs.  A clinician diagnosed lumbosacral strain and prescribed a muscle relaxant medication and heat application.  The Veteran was not restricted from flying duties.  In July 1969, the Veteran again sought treatment for sacroiliac pain for the past several days that was exacerbated by riding in a pickup truck.  A clinician again diagnosed low back pain and prescribed medication and a course of physical therapy.  A therapist also noted that there was no history of trauma.  After one week of heat, stimulation, and exercise, the Veteran was asymptomatic and was advised to continue an exercise program.  

The Veteran reported this history in a questionnaire concurrent with a September 1969 discharge physical examination.  The military physician noted that the Veteran responded well to the therapy and that there were no complications or sequelae.  The examiner noted no spine or musculoskeletal abnormalities. 

In February 1987, the Veteran sought treatment from a private physician for a six month history of pain in his back that radiated to his left leg.  The attending physician noted that the Veteran had been treated by another physician with analgesics and bed rest but that the pain had become severe in the last week.  An imaging study showed a left L5-S1 herniated disc, and he underwent a lumbar laminectomy and diskectomy.  Post-surgery follow up examinations showed no complications, and in April 1987, the Veteran reported that he was able to resume regular activities including jogging. 

In January 1999, the Veteran again sought treatment for a two month history of back pain and the spontaneous onset of right hip pain.  Imaging studies showed a healed area of the previous surgery but a large disc herniation at L4-5.  The Veteran underwent a bilateral lumbar laminectomy, diskectomy, interbody fusion, and placement of Ray cages.  Post-surgery follow up examinations showed improvement.  In August 1999, the attending physician noted that the Veteran had some stiffness on movement but without pain and was prescribed back exercises.  

The AOJ received the Veteran's claim for residuals of a back injury in December 2008. 

In February 2010, the VA PA did not review the claims file but noted the Veteran's report that he sought treatment during service at an emergency room when he was unable to rise from a chair.  He denied any traumatic injury.  He reported that he was prescribed medication and bed rest but continued to experience back pain until 1987 when the pain started to limit his activities.  A VA physician also interviewed and examined the Veteran and noted his reports of monthly episodes of back pain lasting up to three days with no radiating pain but with numbness and tingling in the feet.  He reported difficulty donning shoes and socks and climbing stairs but did not use support devices and was not limited in walking endurance.  The Veteran reported that he was able to climb ladders, stoop, and crawl at work up to two years earlier when he ceased work because of heart disease.  On examination, the physician noted limitation in range of motion in all directions.  Imaging studies showed the residuals of the laminectomy, placement of the cage, and multilevel degenerative disc disease.  

In July 2010, the VA physician noted a review of the claims file including his earlier examination report.  He noted the two treatment encounters during active service and that the Veteran was asymptomatic after one week of physical therapy in July 1969.  The physician noted that the Veteran reported the onset of back pain six months prior to seeking treatment in 1987.  The physician concluded that the episodes in service were not chronic and that the onset of pain in 1987 was a new disorder.  The physician found that it was less likely than not that the lumbar spine disc disease had its onset with the two discrete episodes of back pain in service.  

In a February 2011 substantive appeal, the Veteran noted that he was not claiming service connection for degenerative disc disease but rather for back problems that began in service.  He noted that he had been seen numerous times for back pain in service and that something had happened to him on active duty that continued to bother him and led to the surgeries in 1987 and 1999. 

The Board finds that service connection for residuals of a back injury, degenerative disc disease of the lumbar spine, and residuals of lumbar spine surgery is not warranted.  

Here, the Veteran received in-service treatment for low back pain on two occasions with the latter episode resulting in a course of physical therapy.  He currently contends to have manifested chronic low back pain since service discharge.  However, after the course of physical therapy, the Veteran reported being asymptomatic.  At his discharge, a military examiner found no complications or sequelae related to the instances of low back pain.  Overall, the military examiner's assessment of no back disability upon discharge - which was based in part on the Veteran's own report of symptomatology - tends to weigh against the Veteran's current allegations of a chronic low back disability being present upon discharge.  

The Board next observes that the Veteran's next treatment for low back pain occurred in 1987, which is more than 15 years after his service discharge.  At this time, the Veteran described the onset of chronic low back pain of six months duration.  This description of symptomatology is not consistent with his current allegation of chronic low back disability being present upon discharge.  The Board further observes that the significant time lapse between service separation and treatment for low back pain does not tend to support a finding of in-service incurrence or aggravation.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Additionally, as discussed above, the Veteran's inaccurate recollections of the onset of hearing loss and gastrointestinal symptoms tend to impeach the overall reliability of his contentions.  

Overall, the Board finds that the Veteran's allegations of chronic low back pain since service is not consistent with the entire evidentiary record, to include his prior statements.  Thus, his current recollections are not deemed credible.  Thus, the Board finds that service connection for arthritis is not warranted based upon chronicity and continuity of a chronic disease under 38 C.F.R. § 3.303(b).

With respect to a nexus between service and current disability, the Board places greatest probative weight on the opinion of the VA physician in July 2010 who reviewed the entire history and found that the episodes of muscle strain in service were not chronic and were not the cause of the disc herniations in 1987 and 1999 or the later degenerative disc disease.  The opinion was not only based on the absence of any treatment after service and prior to 1987 but also because the Veteran was asymptomatic at the time of discharge from service and reported the onset of back pain only six months prior to the 1987 examination and treatment.  There is no contrary medical opinion of record.  

Otherwise, the only opinion supporting a nexus between current low back disability and service is the opinion of the Veteran himself.  The issue of diagnosis and causation of an orthopedic disability is complex in nature and beyond the competence of a lay individual.  To the extent his opinion holds probative value, the Board places greater probative weight on the opinion of the military examiner upon service separation and the VA examiner in 2010 who have greater training and expertise than the Veteran in speaking to speak to the appropriate medical diagnosis and medical nexus issues at hand.

In sum, the weight of the credible evidence demonstrates that the Veteran's current residuals of surgery to correct herniated lumbar discs and degenerative disc disease first manifested greater than one year after service and are not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


      ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a gastrointestinal disorder, to include GERD and duodenal ulcer, is denied. 

Service connection for residuals of back injury, degenerative disc disease of the lumbar spine and residuals of lumbar spine surgery is denied. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


